DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 12 are allowed.
The closest prior art of record, the combination of Poliashenko et al. (U.S. Patent Publication No. 2012/0291114), Sinchak et al. (U.S. Patent No. 9,477,825), Powell et al. (U.S. Patent Publication No. 2015/0327072), Sondhi et al. (U.S. Patent Publication No. 2013/0086669), Rachalwar et al. (U.S. Patent Publication No. 2015/0358331),  and Wenzel et al. (U.S. Patent Publication No. 2009/0292927), and none of the prior art of record discloses or suggests, alone or in combination, a method for managing user information of an application on a cloud platform, wherein the method comprises: receiving, by the cloud platform, a user management registration request of a first application, wherein the first application is registered with the cloud platform, and wherein the user management registration request of the first application carries an identifier of the first application; creating, by the cloud platform, a user management instance for managing user information of the first application according to the user management registration request and a user management instance template; invoking, by the cloud platform, the user management instance to process a service based on the user information of the first application, wherein processing the service based on the user information of the first application comprises: receiving an access request of a second application, wherein the access request of the second application carries authentication information of the first application; and performing authentication according to the authentication information carried in the access request of the second application; and after the authentication succeeds, providing the user information of the first application for the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456